DETAILED ACTION
Remarks
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

	This Office Action is responsive to the amendment filed on 01/18/2021.  Claims 2-25, of which claims 2, 10 and 18 are independent, were pending in this application and have been considered below.

	Specification objection is withdrawn in view of the amendment.

	Claim objections are withdrawn in view of the amendment.

Response to Arguments
 	Applicant’s arguments filed 01/18/2021 (see Remarks, pages 9-13) with respect to claims 2-25 have been fully considered and are persuasive.  The rejection of claims has been withdrawn.

Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 03/23/2021 have been considered and made of record by the examiner.

Allowable Subject Matter
 	Claims 2-25 are allowed.

  	As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	The following is a statement of reasons for the indication of allowable subject matter: 

The prior arts made of record fail to teach or suggest or make obvious as a whole, either “transmitting transmit, via the transceiver, a request to a vehicle to actuate a lock of the vehicle, the request including an identifier for the vehicle; and perform a loop of verification iteration responses, a verification iteration response including: receipt, by the transceiver, of a response from the vehicle to a last transmission from the key-fob, the response including: a vehicle signature created by the vehicle from the identifier and a freshness value; and the freshness value; verification the freshness value; creation of a verification vehicle signature based on a key stored in the key-fob, the verified freshness value, and the first vehicle signature”, in combination with “transmission, via the transceiver, of the verification vehicle signature to the vehicle, wherein the loop exits when a new vehicle signature is not received from the
vehicle, the vehicle actuating the lock if verification passes based on the verification iteration responses, and not actuating the lock otherwise” , as recited in claim 1, and some variation of wording as recited in claims 10 and 18. The respective dependent claims 3-9, 11-17 and 19-25 are allowable for the same reason, correspondingly.

Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nader Bolourchi whose telephone number is (571) 272-8064.  The examiner can normally be reached on M-F 8:30 to 4:30.

 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Shuwang Liu, SPE can be reached on (571) 272-3036.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

	Interviews are available via telephone and video conferencing using a USPTO web-based Video Conferencing and Collaboration Tool. To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

	Communications via Internet e-mail are at the discretion of the applicant. See MPEP § 502.03. Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122 and will not initiate communications with applicants via Internet e-mail. A paper copy of such correspondence will be placed in the appropriate patent application. Where a written authorization is given by the applicant, communications via Internet e-mail, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used. In such case, a printed copy of the Internet e-mail communications will be entered 

For authorization to Communications via Internet e-mail, Applicants are encouraged to use the Form PTO/SB/439 at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf.

 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA, or CANADA) or 571-272-1000.

/Nader Bolourchi/
Primary Examiner, Art Unit 2631